
	
		III
		111th CONGRESS
		2d Session
		S. RES. 535
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2010
			Mr. Dodd (for himself,
			 Mr. Lugar, Mr.
			 Bingaman, Mr. Durbin,
			 Mrs. Gillibrand, and
			 Mr. Menendez) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the President of Mexico, Felipe
		  Calderon Hinojosa, for his service to the people of Mexico, and welcoming the
		  President to the United States. 
	
	
		Whereas the relationship between the people and
			 Governments of the United States and Mexico is based on trust, mutual respect,
			 and cultural exchanges that have enriched both nations;
		Whereas our two nations share not just a border, but also
			 common values and common aspirations;
		Whereas millions of Americans proudly claim Mexican
			 ancestry, and the United States is home to the world’s second largest Mexican
			 community;
		Whereas, when the American people look to their south,
			 they see not only a neighbor, but an ally and a friend;
		Whereas mutual interests, including border security,
			 economic prosperity, and clean energy, rely on the continuing development and
			 deepening of the United States-Mexico relationship;
		Whereas drug trafficking and related violence has taken a
			 significant toll on both countries, resulting in the deaths of more than 22,000
			 people in Mexico in the last 3 years, including a number of law enforcement
			 agents and public officials, highlighting the enormous problem of illegal drug
			 use and gang violence in America;
		Whereas the Governments of Mexico and the United States
			 have worked together under the principle of shared responsibility to address
			 this scourge through the Merida Initiative and through programs such as
			 cooperative intelligence, border security, and anti-corruption efforts and
			 efforts to stop the flow of weapons and illicit money from the United States
			 into Mexico; and
		Whereas the future security and prosperity of both nations
			 depends on our continuing ability to work together in the spirit of our common
			 values and long friendship: Now, therefore, be it
		
	
		That the Senate—
			(1)warmly welcomes
			 the President of Mexico, Felipe Calderon Hinojosa;
			(2)believes that
			 together, the Governments of Mexico and the United States can bring immense
			 benefits to their people and make enormous contributions to addressing the
			 global challenges of the 21st century;
			(3)looks forward to
			 the continuing progress in relations between the Governments and people of
			 Mexico and the United States; and
			(4)appreciates the
			 social, economic, and cultural contributions of the Mexican community in the
			 United States and desires closer relations between the people of the United
			 States and the people of Mexico.
			
